432 F.2d 1234
Demetrios CAMARIAS, also known as Dimitrios Kamarias, Appellant,v.British M/V LADY ERA, etc., et al., Appellees.
No. 14333.
United States Court of Appeals, Fourth Circuit.
Argued October 9, 1970.
Decided November 10, 1970.

Burt M. Morewitz, Newport News, Va., for appellant.
Charles F. Tucker, Norfolk, Va. (Vandeventer, Black, Meredith & Martin, Norfolk, Va., on the brief), for appellees.
Before BOREMAN, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Damages for personal injuries assertedly suffered by Demetrios Camarias, a Greek, while serving as a deckhand aboard a ship of British registry about May 6, 1967, when off Madagascar, were claimed from the vessel and her owner, a Panamanian corporation. His suit therefor was dismissed by the Federal District Court, at Newport News, Virginia, on defendants' motion. The Court's justification for not entertaining the litigation was its finding of the absence of any significant touch of the parties or the incident with United States territory, waters, or citizens. Lauritzen v. Larsen, 345 U.S. 571, 73 S.Ct. 921, 97 L.Ed. 1254 (1953). See Gkiafis v. Steamship Yiosonas, 387 F.2d 460 (4 Cir. 1967).


2
The opinion of the District Court embodies explicit and thorough findings of fact — indeed undisputed — as well as irrefutable conclusions of law. It so well answers each point of Camarias' appeal that we adopt the opinion as ours.


3
Affirmed.